Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 1 of 33                      PageID 2977




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

 DEBRA KINES and STEVEN KINES,

        Plaintiffs,

 v.                                                            No. 1:19-cv-01054-JDB-jay

 FORD MOTOR COMPANY,

       Defendant.
 ______________________________________________________________________________

                      MEMORANDUM OPINION AND ORDER
 ______________________________________________________________________________

                        INTRODUCTION AND PROCEDURAL HISTORY

        This products liability action was initially brought in the Circuit Court of Hardin County,

 Tennessee, by the Plaintiffs, Debra and Steven Kines, against Ford Motor Company (“Ford”) and

 Long-Lewis Ford Lincoln-Mercury of Corinth, Inc. (“Long-Lewis”). (Docket Entry (“D.E.”) 1-

 2.) The suit arose from injuries sustained by Ms. Kines while cleaning the interior of her 2018

 Ford Explorer (the “Explorer”), a vehicle designed and assembled in part by Ford and purchased

 by Plaintiffs from Long-Lewis. The matter was removed to this Court on March 21, 2019, pursuant

 to 28 U.S.C. § 1332(a). 1 (D.E. 1.) On February 26, 2020, the Court granted the joint motion of

 Plaintiffs and Long-Lewis to dismiss all claims against the latter without prejudice. (D.E. 96-97.)

 On the same day, Plaintiffs amended their complaint, alleging strict products liability and failure

 to warn against Ford (sometimes referred to herein as the “Defendant”). (D.E. 99.) The Court

 conducted a bench trial on November 2 and 3, 2020. (D.E. 157-58.) At the commencement of its



        1
           The statute provides in pertinent part that “[t]he district courts shall have original
 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000
 . . . and is between . . . citizens of different States[.]” 28 U.S.C. § 1332(a)(1).
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 2 of 33                        PageID 2978




 proof, Defendant moved for dismissal with prejudice of the failure-to-warn claim, to which

 Plaintiffs did not object. The Court orally granted the motion. Upon careful consideration of the

 credible witness testimony, exhibits offered at trial, transcripts of the proceedings, the proposed

 findings of fact and conclusions of law submitted by the parties, and the applicable law, the Court,

 in accordance with Rule 52(a)(1) of the Federal Rules of Civil Procedure, 2 makes the following

 findings of fact and conclusions of law with respect to the remaining strict products liability claim.

                                         FINDINGS OF FACT

        At the time of her injury, Ms. Kines lived with her husband in Counce, Tennessee, a small

 community near the Mississippi border. She was a trained professional musician who had taught

 voice and piano for more than twenty years, directed a church music program where she played

 piano, and had her own jazz band.

        Plaintiffs purchased the Explorer from Long-Lewis, a Ford dealership located in nearby

 Corinth, Mississippi, on March 3, 2018. The vehicle was equipped with two third-row seats in a

 tumble-to-fold-flat design that allowed them to be manually lowered from an upright passenger

 mode to a position providing a flat, level cargo—or “load”—floor when the seats were stowed.

 They had previously owned 2003 and 2008 model Explorers, both of which also had third-row

 seats that folded flat into a cargo position. At the time of purchase, the third-row seats were in the

 cargo mode and the load floor was level.

        Ms. Kines, who drove the Explorer most of the time, reviewed its owner’s manual. The

 salesperson at Long-Lewis demonstrated how to maneuver the third-row seats between the




        2
          The rule provides in pertinent part that, “[i]n an action tried on the facts without a jury . .
 ., the court must find the facts specially and state its conclusions of law separately. The findings
 and conclusions may be stated . . . in an opinion or a memorandum of decision filed by the court.”
 Fed. R. Civ. P. 52(a)(1).
                                                    2
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 3 of 33                    PageID 2979




 passenger and cargo modes and a video on how to adjust the seats between the two modes was

 available on Ford’s website.

        On August 8, 2018, after Plaintiffs had accumulated some 11,268 miles on the Explorer

 and the vehicle was still under warranty, Ms. Kines had arrived home from returning her two young

 granddaughters to their father, who lived in Spring Hill, Tennessee, and was preparing to fly to

 San Antonio, Texas, to join her husband the next day. During their several-days-long visit at their

 grandparents’ home, the girls had ridden in the Explorer and at least one had been seated in the

 third row.

        Ms. Kines was vacuuming the interior of the vehicle and folded the third-row seats into the

 cargo position in order to clean the cargo space. There were no foreign objects in the vehicle that

 would have interfered with the action of folding and unfolding the third-row seats at that time.

 After she folded the third-row passenger side seat, Ms. Kines noticed the load floor had “fallen”

 on that side. (D.E. 160 at PageID 1899.) This had occurred once or twice previously when she

 folded the seats into the cargo mode in order to accommodate her musical equipment.

        Plaintiffs described Ms. Kines, the daughter and granddaughter of carpenters and

 contractors and the stepdaughter of an engineer, as the type of person who tries to fix most things

 herself. Although she did not know what caused the load floor to droop, she found on the previous

 occasions that she could level it by “rotat[ing]” the third-row seat until it made a “snap[ping]”

 sound and “pop[ped] back into place.” (Id. at PageID 1900, 1938.) The load floor would then be

 flat. She explained this “rotation” as cycling the third-row seat from the flat position to upright

 and back a few times from a standing position at the rear opening of the vehicle. Because the

 problem resolved itself in that manner previously, she had never looked under the load floor.




                                                 3
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 4 of 33                        PageID 2980




          On August 8, 2018, however, cycling the seat between the upright and cargo modes several

 times did not remedy the droop in the passenger side load floor. Ms. Kines then opened the rear

 passenger door, moved the second-row seat forward, stepped with her right foot into the footwell

 between the second- and third-row seats, and lifted the load floor. She discovered a metal bracket,

 detached from the load floor and lying flat against the floor of the vehicle. She stated she could

 observe a hinge on the bracket.

          She raised the load floor higher to get a better look at its underside and noticed plastic hook

 channels into which pins located on the bracket appeared to be supposed to fit. She identified the

 problem with the load floor as its disconnection from the bracket, relating in a video prepared for

 her counsel and introduced at trial that “all I [had] to do is pick up this piece of metal[ and] pop it

 into those hinges.” 3 (Id. at PageID 1951.) “[I]t looked like an easy fix” to her. (Id. at PageID

 1903.)

          Ms. Kines reached in with her right hand and pushed the bracket upward to snap it into the

 hook channels. In doing so, she could feel “some” resistance, but “[n]ot much.” (Id. at PageID

 1952.) As soon as she thought she had the pins reattached, the bracket “let go.” (Id. at PageID

 1951.) The mechanism, on which her hand was still resting, quickly “snapped back.” (Id. at

 PageID 1951, 1953.) She described the spring’s force in her trial testimony as being “so strong.”

 (Id. at PageID 1953.) At the time, she knew the fifth digit on her right hand had been injured but

 “did not know how it happened.” (Id. at PageID 1904.)

          At trial, Ms. Kines described her injury thusly: “The metal cut the tip of [her] finger at an

 angle, through the fingernail and all through the bone, and [her] finger was hanging off. And [she]




          3
        Although she used the term “hinges,” it was clear from the context of the testimony that
 Ms. Kines was actually referring here to the hook channels.
                                                    4
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 5 of 33                      PageID 2981




 was holding it to keep it from falling in the grass.” (Id. at PageID 1905.) There was “[l]ots of

 blood.” (Id.) Ms. Kines, who was home alone, wrapped the finger in medical tape and was about

 to attempt to drive herself to the hospital when she saw her neighbor, a nurse, arrive home from

 work. The neighbor drove her to a hospital emergency room in Corinth and she underwent hand

 surgery, performed by Dr. James Long, the following day.

        On September 18, 2018, Mr. Kines took the vehicle to Long-Lewis’ Quick Lane for a

 routine oil and filter change. He mentioned his wife’s injury and was told he would need to take

 the vehicle to the dealership to have the Explorer checked out. Even though the dealership was

 next door, he did not do so.

        On November 2, 2018, Ms. Kines drove the Explorer to Long-Lewis herself, advised the

 service manager of her injury, showed him her medical bills, and told him she wanted to file a

 report. He “popped” the bracket back into place. (Id. at PageID 1916.) She drove the vehicle

 home, assuming the problem was resolved. The service manager did not tell her what to do if the

 bracket disengaged again, which it did. This time, Ms. Kines did not return it to the dealership but

 reattached the bracket herself using a crowbar and a mop handle, unwilling to risk a second injury.

        Ms. Kines’ post-surgery follow-up care was performed by Dr. John Barton Williams at

 Ortho Memphis. Memphis, Tennessee, where Ortho Memphis was located, was just under two

 hours from Counce. She saw Dr. Williams on two occasions—in October and December 2018—

 after which he released her. His notes from her final visit on December 17, 2018, indicated that

 “things ha[d] totally healed at [that] point,” that she did not need additional therapy at that time,

 and that she was “doing very well for a significant injury.” (Id. at PageID 1973.) He planned to

 see her on an “as-needed basis.” (Id.) She did not return to Dr. Williams.




                                                  5
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 6 of 33                      PageID 2982




        She had begun physical therapy at Ortho Memphis in October 2018 but stopped because

 of the distance of the clinic from her home and the pain associated with the therapy tasks. She

 participated in physical therapy on a total of four occasions, the first two occurring in October and

 November 2018. Ms. Kines then traveled to Montana to visit her son and did not return to physical

 therapy for nearly a month. Her final physical therapy session was in December 2018.

        The bracket was removed from the Explorer on October 10, 2018, by Donald Robert

 Phillips, a mechanical engineer retained as an expert by Plaintiffs’ counsel. Ms. Kines left the

 third-row passenger seat in cargo mode until she purchased a replacement bracket on November

 2, 2018, from Long-Lewis. Plaintiffs replaced both load floors on February 14, 2020, at a cost of

 $814.77. The new load floors were identical to those originally installed in the Explorer except

 that they had four custom designed spring clip retainers built into the hook channels. After the

 parts were replaced, there were no more issues with detachment.

        Ms. Kines testified that, even though the trial occurred more than two years after the injury,

 the constant pain in her injured finger never diminished over time and worsened if she used it or

 happened to strike it against an object. The pain affected everything she did; basic daily tasks such

 as brushing her teeth, combing her hair, and holding a coffee cup and telephone remained painful.

 She had to give up golfing with her husband. She was able to play the piano or keyboard for just

 a couple of minutes at a time and with only nine fingers. Because of her injury, she was unable to

 clean her home as she previously did and had to pay a housekeeper $100 every two weeks to

 perform those duties. According to her husband, after the injury, his wife of forty-one years did

 not do many of the things she had done previously and it was clear to him that the finger hurt all

 the time, sometimes more than others. This had an effect on their intimate relations.




                                                  6
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 7 of 33   PageID 2983
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 8 of 33                PageID 2984




 (Id. at PageID 1845-46 (citing Tr. Ex. 11).)




                              (Tr. Ex. 11.)

        Phillips testified that he was aware of 291 warranty claims involving the passenger side

 load floor and bracket. This figure was not disputed by Ford.




                                         According to Ford Design Analysis Engineer Jennifer L.

 Buckman, notwithstanding these alterations, customer warranty claims concerning detachment



        5
         See n.4.
                                                8
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 9 of 33                      PageID 2985




 continued.

                                     . (Tr. Ex. 9 at 2.)

                                                                                         (see Tr. Ex.

 12). Specifically, the document stated

                                                                                                 (Tr.

 Ex. 9 at 2.)

                                                 .

         According to the expert testimony, the bracket was designed so that it could be intentionally

 detached and reattached for purposes of servicing, maintenance, and cleaning. Ford anticipated

 that some customers would detach the bracket from and reattach it to the load floor themselves.

 The bracket pins could also unintentionally detach from the hook channels if there was a foreign

 object in front of the bracket. A detachment of the bracket from the hook channels would cause

 the load floor to droop instead of remain level in cargo mode. When detached from the load floor,

 the bracket would fall flat and lie against the floor of the vehicle. The drooping load floor would

 cover the bracket. If the operator picked up the load floor, the bracket would be fully unfolded

 and the pinch point would not be visible. To reattach the bracket to the load floor, the operator

 would have to push the wide end of the bracket upward and fold it back against the spring, which

 could open the pinch point. During this maneuver, according to Phillips, an operator’s finger could

 become caught in the pinch point.

         Buckman testified that “there is a portion of the metal that’s up over the spring[ a]nd you

 do not have to go past that point to reattach the bracket.” (D.E. 160 at PageID 2014-15.) The

 pinch point was covered by a metal plate “for the amount of movement that the bracket needs to

 be moved in order to reattach it.” (Id. at PageID 2016.) If the spring is activated more than



                                                     9
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 10 of 33                        PageID 2986




  halfway, however, the pinch point is open. She stated that it took “a little effort” to attach the

  bracket to the load floor, explaining, “It’s a C channel bracket. And the front of the bracket has

  got a more narrow opening than the channel where the pin on the edge of the bracket sits into that

  channel. So you have to go up over and into that channel.” (D.E. 161 at PageID 2080-81.) She

  acknowledged that customers were not advised as to how far to push the bracket to reattach it to

  the load floor.

         In photographs introduced as exhibits at trial, Buckman demonstrated on an exemplar

  vehicle that, even if she spread her hand across the bracket while the pins were rearward of the

  opening of the hook channels, the pinch point was not open. (See Tr. Ex. 45-47.) She testified

  that, in making her demonstration, she tried to manipulate the bracket so that her fifth finger would

  go down toward the pinch point as Ms. Kines claimed but “it wasn’t a natural feeling.” (D.E. 161

  at PageID 2147.) It was natural, she opined, to manipulate the bracket at the top.

         Prior to receiving any documents from Ford in discovery, Phillips developed, after his

  inspection of Plaintiffs’ Explorer in October 2018, two possible “fixes” that could prevent injuries

  from the pinch point. The first was a secondary “lock” to help keep the bracket pins from detaching

  from the load floor. The second was a guard over the hinge that would prevent a finger from

  inadvertently straying into the pinch point.

         Phillips stated at trial that, if an operator while folding the bracket suddenly let go or her

  hand slipped, the spring would snap back into the unfolded position with sufficient force to chip

  paint from the vehicle’s floor. To demonstrate this force, he prepared a video, which was made

  an exhibit at trial, depicting a stick placed in the pinch point being chopped in two when he folded

  the bracket and then let it go. (Tr. Ex. 5.) Ms. Kines testified that it was not until she first viewed

  this demonstration that she understood how her injury had actually occurred.



                                                    10
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 11 of 33                      PageID 2987




         In an attempt to evaluate the load floor’s design prior to discovery, Phillips sought to

  purchase a new load floor identical to that originally installed in the Explorer from a local Ford

  dealer. He gave the service department the Explorer’s vehicle identification number, from which

  the dealer ordered the exact factory replacement load floor for Plaintiffs’ vehicle. When he picked

  up the new load floor, he noted it was identical to the Explorer’s load floor except that it had the

  spring retention clips, which were not present on Plaintiffs’ vehicle’s original load floor. Thus, in

  essence, Phillips testified, Ford had designed a lock to keep the bracket and load floor attached to

  one another. He explained that, “because the spring clips interfered with the movement of the

  [bracket] pins in the [hook channels] on the load floor, . . . [j]ust pushing on the bracket in a way

  that would normally have resulted in an unintentional release” would no longer disengage the

  bracket. (D.E. 160 at PageID 1876.) The expert demonstrated that the retention clips could have

  been retrofitted onto the Plaintiffs’ original load floor. Phillips attempted to install the new load

  floor into the Explorer. It fit perfectly. He advised Ms. Kines of the design change, which led to

  her purchase of the new load floors in February 2020.

         Buckman offered testimony that, if the bracket was not attached to the load floor, it would

  stick out forward of the seat. Ford introduced a photograph of the third-row passenger seat of Ms.

  Kines’ Explorer with the seat down and the wide end of the bracket sticking out frontward into the

  footwell. At this point, Buckman testified, the bracket could not be reattached by “cycling” the

  seat, as Ms. Kines claimed in her testimony, because it would be forward of the hook channels.

  She opined that it would be possible, however, if there was something in the footwell that forced

  the bracket back to where it could engage with the hook channels.

         When asked about the date upon which the new retention clips actually began being

  installed in Explorer vehicles, Buckman explained:



                                                   11
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 12 of 33                      PageID 2988




         [I]t’s a running change. So what we do is try to use the parts that we have. And to
         change tooling, you have to bank parts. Because the production of the vehicles
         doesn’t stop. You still have to build vehicles while you’re changing over tools to
         make different parts and load floors and things like that. So we have to account for
         that and account for anything at the suppliers that might have delayed that date. So
         I can’t give you a specific date.

  (Id. at PageID 2042.) She conceded that Ford wanted to—and did—use up its current stock of

  load floors without the retention clips before installing the newly designed parts. This, she

  testified, was a customary practice in the automobile industry. The new retainer clips, which cost

                     per vehicle, would still allow for detachment and reattachment of the bracket

  for servicing, cleaning, and maintenance.

         Buckman insisted that, despite the change in design, the original design of the load floor

  without retention clips was a good one. In doing so, she noted that, notwithstanding customer

  complaints about detachment of the bracket from the load floor, the automaker had to take into

  account that such detachments could have occurred because a foreign object was brought into the

  vehicle, which was a factor beyond Ford’s control.

         Buckman testified that Ms. Kines’ injury was the only one of which she was aware

  involving the bracket. She acknowledged reviewing a complaint by another Ford Explorer

  customer, Mirna Funkhouser, regarding injuries she and her son sustained in contacting a bracket

  with the same part number as that installed in Plaintiffs’ vehicle. Buckman stated, however, that,

  in her opinion, the injuries to Ms. Kines and the Funkhousers “didn’t seem similar at all.” (D.E.

  161 at PageID 2149-50.) At the time of trial, Buckman had not reviewed the warranty data to see

  if the redesign of the load floor resolved the detachment issue. She did look for lawsuits involving

  injuries or deaths caused by the bracket/load floor assembly in Explorer model years 2015 through

  2019 and found none.         During that period, approximately 1.2 million Explorers were

  manufactured.

                                                  12
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 13 of 33   PageID 2989
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 14 of 33                      PageID 2990




  dealership if she did not know how a particular part operated. These documents and videos did

  not address detachment of the bracket or its reattachment to the load floor.

         The other Ford customer identified at trial as having been injured by the bracket, Mirna

  Funkhouser, held bachelor of sciences degrees in mechanical and aerospace engineering and

  worked toward a master’s degree in mechanical engineering. She leased a 2012 Explorer in

  Monroeville, Ohio, in February of that year. The vehicle, like Plaintiffs’ Explorer, had folding

  third-row seats. She testified in a video deposition offered into evidence at trial that the bracket

  under the third-row driver’s side seat of her Explorer, which appeared similar to that installed in

  Plaintiffs’ model, would unintentionally detach approximately nine out of every ten times she

  converted the seats between passenger and cargo modes, causing the load floor to droop. The

  problem began after the first time she converted the seat to the cargo mode. Funkhouser would

  lift the bracket and attempt to reattach the pins. On numerous occasions, thinking the bracket was

  reattached, she would remove her hand from the mechanism, only to have it snap back “like a

  dragon,” cutting her hand or wrist. She stated that, “You had to get your hand out of there fast.”

  To avoid having to reattach the bracket and risk injury, she began leaving the bracket detached.

  The wide end of the unattached bracket would slide forward several inches into the footwell,

  cutting the backs of her son’s legs when he sat in the driver’s side third-row seat.

         Like Ms. Kines, Funkhouser testified in her deposition that there was no foreign object in

  her vehicle that would have caused the bracket to disengage. Also like Ms. Kines, when attempting

  to reattach the bracket, Funkhouser would get into the vehicle between the second- and third-row

  seats, lift the load floor or seat with one hand and attempt to reattach the pins with the other. She

  had to push the bracket upward and wiggle it around until it found and snapped into the channels.

  She described the maneuver as a difficult one.



                                                   14
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 15 of 33                        PageID 2991




         Funkhouser mentioned the problem with the bracket the first time she took her Explorer to

  the dealership for maintenance and was informed that the service department had “adjusted” the

  bracket. The detachments persisted, however. When she visited the dealership for service on

  subsequent occasions, she asked about the bracket and was told it operated as designed. The dealer

  did not show her how to reattach the bracket or tell her she should bring it in if it disengaged again.

  Rather, she was advised to reattach it herself. She eventually filed a complaint with Ford about

  the recurring detachments. According to Funkhouser’s testimony, her injuries did not result from

  contact with the hinge or the pinch point, but with the area around the pins.

         Psychologist David Cades testified as an expert witness in the area of human factors on

  Ford’s behalf.    From his investigation, he drew three conclusions:          (1) that the available

  information, if read, understood, and followed, would allow a person in Ms. Kines’ position to

  avoid the injury; (2) that, with the guidance provided, if it had been followed, she would not have

  interacted with the bracket at all; and (3) the hazard—that is, the pinch point—was open and

  obvious. 6

         As for the first conclusion, Cades noted that Ms. Kines read the owner’s manual when she

  purchased the Explorer, was aware it contained information relative to folding and unfolding the

  third-row seats, but did not seek it out on the date of her injury. As a self-described person who

  wanted to fix things herself, she was “not someone who is going to be motivated or have the goal

  of consulting the safety information, which are factors entirely intrinsic to Ms. Kines that would

  make her less likely to comply with safety information that was available.” (Id. at PageID 2183.)

         In drawing his second conclusion, Cades testified that




         6
          Although the failure to warn claim was dismissed at trial, Ford argued that Cades’
  testimony concerning warnings was relevant to the issue of Ms. Kines’ comparative fault.
                                                    15
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 16 of 33                       PageID 2992




         Mr. and Mrs. Kines knew that they had access to the dealership to solve problems
         and knew that if there were problems they could go to the dealership. However,
         travel to the dealership requires time and distance. That added cost would
         contribute to a person’s willingness or lack of willingness to comply with
         information.

  (Id. at PageID 2185.)

         Finally, it was his opinion that Ms. Kines’ statement during her testimony that the bracket

  was simple to fix and common sense indicated that the function of the bracket was open and

  obvious. Further, he noted that, as soon as an operator touches the bracket, the tension and

  resistance of the spring can be felt. Thus, if the operator pushes on the bracket, it is obvious that

  it will spring back. Also, when the operator folds the bracket upward toward the load floor’s hook

  channels, the pinch point opens and can be clearly seen.

         It is the position of the Plaintiffs that the tumble-to-fold-flat design of the third-row seat,

  specifically the bracket/load floor assembly installed in the Explorer, was unreasonably dangerous

  and/or defective.

                                      CONCLUSIONS OF LAW

  Governing Law.

         The parties agree, as does the Court, that the law of Tennessee applies to the instant dispute.

  Products liability actions brought under Tennessee law, including those based on a strict liability

  theory, are governed by the Tennessee Products Liability Act of 1978, Tennessee Code Annotated

  § 29-28-101, et seq. (the “TPLA”). Tenn. Code Ann. § 29-28-102(6); Jones v. WFM-Wo, Inc.,

  265 F. Supp. 3d 775, 778 (M.D. Tenn. 2017); Coffman v. Armstrong Int’l, Inc., 615 S.W.3d 888,

  894-95 (Tenn. 2021).




                                                   16
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 17 of 33                      PageID 2993




  The TPLA.

         The “key operative provision” of the statute is § 29-28-105(a), which provides that “[a]

  manufacturer . . . of a product shall not be liable for any injury to a person or property caused by

  the product unless the product is determined to be in a defective condition or unreasonably

  dangerous at the time it left the control of the manufacturer . . .” See Coffman, 615 S.W.3d at 895

  (citing Whitehead v. Toyota Motor Corp., 897 S.W.2d 684, 689 (Tenn. 1995)). Further,

         [i]n making this determination, the state of scientific and technological knowledge
         available to the manufacturer . . . at the time the product was placed on the market,
         rather than at the time of injury, is applicable. Consideration is given also to the
         customary designs, methods, standards and techniques of manufacturing,
         inspecting and testing by other manufacturers . . . of similar products.

  Tenn. Code Ann. § 29-28-105(b).

         To succeed in a TPLA action, a plaintiff must establish that “(1) the product was defective

  and/or unreasonably dangerous, (2) the defect existed at the time the product left the

  manufacturer’s control, and (3) the plaintiff’s injury was proximately caused by the defective

  product.” Sigler v. Am. Honda Motor Co., 532 F.3d 469, 483 (6th Cir. 2008). If the product “was

  made unreasonably dangerous by subsequent unforeseeable alteration, change, improper

  maintenance or abnormal use, the manufacturer . . . is not liable.” Tenn. Code Ann. § 29-28-108.

         There is no question that the proximate cause of Ms. Kines’ injury was her contact with

  the bracket. Accordingly, the Court will focus its attention on whether the first and second

  elements of the TPLA claim have been satisfied.

                             Was the Product Unreasonably Dangerous?

         “Unreasonably dangerous” is a defined term under the TPLA.

         [It] means that a product is dangerous to an extent beyond that which would be
         contemplated by the ordinary consumer who purchases it, with the ordinary
         knowledge common to the community as to its characteristics, or that the product
         because of its dangerous condition would not be put on the market by a reasonably

                                                  17
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 18 of 33                      PageID 2994




         prudent manufacturer . . ., assuming that the manufacturer . . . knew of its dangerous
         condition.

  Tenn. Code Ann. § 29-28-102(8).

         The statutory definition provides for two tests: the consumer expectation test and the

  prudent manufacturer test. Strayhorn v. Wyeth Pharms., Inc., 737 F.3d 378, 392 (6th Cir. 2013).

  These tests “are not exclusive of one another and therefore either or both of these tests are

  applicable to cases where the product is alleged to be unreasonably dangerous.” Jackson v. Gen.

  Motors Corp., 60 S.W.3d 800, 806 (Tenn. 2001).

         “The consumer expectation test assesses ‘whether the product’s condition poses a danger

  beyond that expected by an ordinary consumer with reasonable knowledge.’”                Tatham v.

  Bridgestone Americas Holding, Inc., 473 S.W.3d 734, 750 (Tenn. 2015) (quoting Ray by Holman

  v. BIC Corp., 925 S.W.2d 527, 529 (Tenn. 1996)). “Put another way, under this test, a product is

  not unreasonably dangerous if the ordinary consumer would appreciate the condition of the product

  and the risk of injury.” Id. (quoting BIC Corp., 925 S.W.2d at 530) (brackets and internal quotation

  marks omitted). The test is, “by definition, buyer oriented[.]” Maness v. Boston Scientific, 751 F.

  Supp. 2d 962, 968 (E.D. Tenn. 2010).

         On the other hand, the seller-oriented prudent manufacturer test “assesses whether, given

  the imputed knowledge of the condition of the product, a prudent manufacturer would place such

  a product into the stream of commerce. Tatham, 473 S.W.3d at 750 (citing BIC Corp., 925 S.W.2d

  at 530); see also Maness, 751 F. Supp. 2d at 968. This test employs a risk-utility balancing of

  various factors and, unlike the consumer expectation test, requires expert testimony with respect

  to the prudence of a defendant’s decision to market the product. Seaton v. Black & Decker (U.S.),

  Inc., Case No. 2:20-CV-124, 2021 WL 1395560, at *5 (E.D. Tenn. Apr. 13, 2021) (citing cases);




                                                  18
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 19 of 33                        PageID 2995




  Johnson v. Electrolux Home Prods, Inc., No. 2:09-CV-142, 2011 WL 4397494, at *6 (E.D. Tenn.

  Aug. 31, 2011); Brown v. Crown Equip. Corp., 181 S.W.3d 268, 282-83 (Tenn. 2005).

         Plaintiffs advocate for application of the consumer expectation test. Ford, on the other

  hand, appears to favor the prudent manufacturer test. Defendant cites to the Tennessee Supreme

  Court’s decision in BIC stating that “the prudent manufacturer test is more applicable to those

  circumstances in which an ordinary consumer would have no reasonable basis for expectations.”

  BIC Corp., 925 S.W.2d at 531. Some five years after deciding BIC, the state’s highest court

  clarified that its “intent in BIC was not to limit the application of either test, but to hold that, in

  order to be successful under the consumer expectation test, the plaintiff must present evidence that

  the ordinary consumer has an expectation regarding the safety of the product.” Jackson, 60 S.W.3d

  at 804 (internal quotation marks omitted). “[E]ven though the consumer expectation test may,

  technically, apply,” the court recognized, “it may be difficult for plaintiffs in cases involving

  highly complex products to establish that the product is dangerous to an extent beyond that which

  would be contemplated by an ordinary consumer[.]” Id. at 806. Where an ordinary consumer has

  no reasonable expectation, the prudent manufacturer test may be “the only appropriate means” for

  establishing unreasonable dangerousness. Strayhorn, 737 F.3d at 392. That said, “[e]ven a

  technically complex failure may involve a subject about which an ordinary consumer may have an

  expectation[,]” as the expectation “does not depend necessarily on a product’s complexity in

  technology or use but, instead, relies on the common knowledge of consumers as to a product’s

  characteristics and performance.” Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 968-69, 972

  (M.D. Tenn. 2002) (quoting Jackson, 60 S.W.3d at 805) (internal quotation marks omitted); see

  also Seaton, 2021 WL 1395560, at *5.




                                                    19
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 20 of 33                      PageID 2996




         Courts interpreting Tennessee law have concluded that application of the consumer

  expectation test is appropriate in cases involving seatbelts, Jackson, 60 S.W.3d at 804-05 (“[a] seat

  belt is a familiar product whose basic function is well understood by the general population”);

  tires, Tatham, 473 S.W.3d at 751 (a tire is not “complex” for purposes of applying the consumer

  expectation test, despite the complexity of the manufacturing process, because the “general driving

  populace understands the basic function and purpose of a tire”); airbags, Sigler, 532 F.3d at 485-

  86 (an airbag is a familiar product and consumers and manufacturers expected it to deploy in the

  type of high speed frontal crash alleged by plaintiff); and ATVs, Whirley v. Kawasaki Motors

  Corp., USA, No. 1:04cv1145 T/An, 2007 WL 9706819, at **8-9 (W.D. Tenn. Feb. 21, 2007) (the

  consumer popularity of ATVs, along with their relatively simple design involving four wheels,

  suspension, disc brakes, and a wide wheel base, provide sufficient familiarity to give the ordinary

  consumer a reasonable expectation about ATV safety), but not complex tools, Coffey v. Dowley

  Mfg., Inc., 89 F. App’x 927, 929-30 (6th Cir. 2003) (a novel automotive repair tool so complicated

  it was unlikely even the average auto mechanic would have a reasonable expectation of its safety

  without training should not be evaluated under the consumer expectation test); car radiators,

  Simpson v. O’Reilly Auto. Stores, Inc., No. 2:13-cv-2684-SHL-cgc, 2014 WL 11514969, at *6

  (W.D. Tenn. Dec. 30, 2014) (consumer expectation test inapplicable because, despite their

  commonness, “ordinary consumers do not have the sort of familiarity with radiators that would

  engender expectations as to how they would perform”); medical bronchoscopes, Young v. Olympus

  Am., Inc., No. 07-2547-STA, 2012 WL 252645, at **5-6 (W.D. Tenn. Jan. 26, 2012) (consumer

  expectation test inapplicable because the ordinary consumer, lacking knowledge that proper

  practice protocols for bronchoscope at issue required cleaning and flushing with disinfectant

  between patients to prevent spread of infection, would not have minimum safety expectations with



                                                   20
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 21 of 33                         PageID 2997




  respect to the product); metal restraint rods on a sophisticated amusement park ride, Alexander v.

  Zamperla, No. E2009-01049-COA-R3-CV, 2010 WL 3385141, at **2, 7 (Tenn. Ct. App. Aug. 27,

  2010) (finding prudent manufacturer test more appropriate); industrial forklifts, Brown v. Raymond

  Corp., 432 F.3d 640, 642, 644-45 (6th Cir. 2005) (in products liability suit involving the wheel

  well of a co-worker’s industrial forklift’s entry into the operator compartment of plaintiff’s forklift,

  the prudent manufacturer test was “precisely the type of ‘situation’ in which the ‘ordinary

  consumer’ would not have ‘an expectation regarding the safety of the product’”); and boom truck

  cranes, Johnson v. Manitowoc Boom Trucks, Inc., 406 F. Supp. 2d 852, 857-58 (M.D. Tenn. 2005)

  (the prudent manufacturer test applied, as “the appropriate design of a boom truck crane and the

  safety features of such a crane are not within the ‘common knowledge of laymen’”).

         Sport utility vehicles and station wagons featuring seats that fold to allow for additional

  cargo space have been marketed in the United States for many years and the ordinary consumer is

  familiar with the function and characteristics of such features. Folding seats are not unlike seat

  belts, which courts have found “generally are familiar products for which consumers’ expectations

  of safety have had an opportunity to develop, and the function which they are designed to perform

  is well known.” See Jackson, 60 S.W.3d at 806 (quoting Cunningham v. Mitsubishi Motors Corp.,

  No. C-3-88-582, 1993 WL 1367436, at *1 (S.D. Ohio June 16, 1993)); see also Sigler, 532 F.3d

  at 486 (same).

         Ms. Kines had owned three Ford Explorers with third-row folding seats and was familiar

  with how they worked. The bracket itself is a simple device. While an ordinary consumer might

  not have experience with the particular bracket installed in the Explorer, he or she would be

  familiar with how hinged devices function. Ms. Kines acknowledged that reattaching the bracket

  to the load floor was an “easy fix” and that the basic function of the mechanism was obvious to



                                                    21
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 22 of 33                        PageID 2998




  her when she observed it upon lifting the load floor.          Buckman seemed to agree that the

  bracket/load floor assembly was not complex, noting Ford’s anticipation that customers would

  detach the bracket from and reattach it to the hook channels in maintaining and cleaning the

  vehicle.

         The Court finds, therefore, that the bracket/load floor assembly falls closer on the

  complexity continuum to seat belts and tires than to industrial forklifts and automobile radiators.

  See, e.g., Atkins v. Gen. Motors Corp., 725 N.E.2d 727, 733 (Ohio Ct. App. 1999) (in products liability

  action, a car door hinge is not a complex product warranting expert testimony). Thus, it applies the

  consumer expectation test to the issues raised in this case. 7 Under this test, the Court must

  determine whether Plaintiffs have established that the bracket/load floor assembly’s performance

  “was below reasonable minimum safety expectations of the ordinary consumer having ordinary,

  ‘common’ knowledge as to its characteristics.” Sigler, 532 F.3d at 483-84 (quoting Jackson, 60

  S.W.3d at 806).

         The trier of fact is “to employ its own sense of whether the product meets ordinary

  expectations as to its safety under the circumstances presented by the evidence.” Jackson, 60

  S.W.3d at 805-06; see also Jones, 265 F. Supp. 3d at 779 (citing Jackson). Whether the plaintiff

  is successful “will depend on whether the trier of fact agrees that the plaintiff’s expectation of

  product performance constituted the reasonable expectation of the ordinary consumer having

  ordinary knowledge of the product’s characteristics.” Jackson, 60 S.W.3d at 805-06. “[E]vidence

  of a technologically feasible and practical alternative design that likely would have reduced or

  prevented plaintiff’s harm will always be highly relevant and probative of the issue of whether a




         7
          Accordingly, the Court need not analyze the risk-utility balancing factors required under
  the prudent manufacturer test.
                                                    22
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 23 of 33                      PageID 2999




  product was . . . unreasonably dangerous.” Potter v. Ford Motor Co., 213 S.W.3d 264, 269 (Tenn.

  Ct. App. 2006) (citing Tenn. Code Ann. § 29-28-105(b)), appeal denied (Nov. 13, 2006).

         Ford makes much of its efforts to instruct consumers, through manuals, how-to videos, and

  sales demonstrations, on the proper way in which to maneuver the third-row seats between

  passenger and cargo mode. However, there is no evidence Ms. Kines failed to fold the third-row

  passenger seat from passenger to cargo mode correctly.

         The chain of failures leading to Ms. Kines’ injury began with the drooping of the load floor

  on the passenger side after she moved the third-row seat into cargo mode. The droop was caused

  by the unintentional detachment of the bracket from the load floor. Ford was aware of customer

  complaints of such detachments and the potential for injury therefrom. Aside from unintentional

  detachments, the manufacturer anticipated intentional detachments of the bracket by the consumer

  for the purpose of maintaining and cleaning the vehicle. Prior to the injury, Defendant added clips

  to the load floors, at a cost of less than            per vehicle, that prevented the bracket from

  detaching from the load floor on its own. Instead of immediately beginning to install the new

  design, which, according to Buckman, would have required stopping production, Ford made the

  decision to first use up its inventory of load floors without the clips. Although Buckman testified

  that this practice was common in the automotive industry, the fact that it did so with the knowledge

  of customer complaints and the potential for injury is disturbing to the Court. Moreover, according

  to Phillips’ testimony, the clips could have easily been added to the load floor originally installed

  on the 2018 Explorer at issue, but there is no evidence that any Ford vehicles were recalled in order

  to do so.

         Obviously, the ordinary consumer does not expect to nearly lose a digit when cleaning her

  family sport utility vehicle. Even though the pinch point is indeed open and obvious when it is



                                                   23
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 24 of 33                       PageID 3000




  folded over, there is no evidence Ms. Kines ever observed it in that position. She testified that,

  when she lifted the load floor and saw the bracket for the first time, it was detached, unfolded, and

  lying flat on the vehicle floor. In that position, the pinch point was closed and not visible. When

  detached from the vehicle and in the hands of experts and lawyers under the bright lights of a

  courtroom, it is clearly easy to appreciate the nature of the bracket—in particular the size and exact

  location of the pinch point and the strength of the spring. In the vehicle, however, from the vantage

  point of an adult crouched tightly, and no doubt awkwardly, in the floorboard between the second-

  and third-row seats and looking under the load floor at an object she had never actually handled

  before, the potential dangerousness of the bracket is not quite so obvious. While her injuries

  differed from those of Ms. Kines, Funkhouser’s experience was similar in that the bracket in her

  2012 Explorer had repeated unintentional detachment issues and Funkhouser was injured on

  numerous occasions while attempting to reattach the bracket. In addition, her frequent complaints

  to her local Ford dealer, an action that, according to Defendant, would have kept Ms. Kines from

  being injured, did nothing to put an end to Funkhouser’s continuing bracket detachments and

  injuries.

          The Plaintiffs have established by a preponderance of the evidence that the bracket/load

  floor assembly’s performance was below the reasonable minimum safety expectations of the

  ordinary consumer having ordinary, common knowledge as to its characteristics.

                              Was the Product in a Defective Condition?

          In the alternative, Plaintiffs submit that the bracket/load floor assembly was in a defective

  condition. The term “means a condition of a product that renders it unsafe for normal or

  anticipatable handling and consumption.” Tenn. Code Ann. § 29-28-102(2). A plaintiff bears the

  burden of identifying a product’s alleged defect. Seaton, 2021 WL 1395560, at *3 (citing Langford



                                                   24
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 25 of 33                       PageID 3001




  v. Gatlinburg Real Estate & Rental, Inc., 499 F. Supp. 2d 1042, 1051 (E.D. Tenn. 2007)). Defects

  under Tennessee law include those involving a product’s design or manufacture.               Id.   “A

  manufacturer is not required to design a product that is perfect, accident-proof, or incapable of

  causing injury.” Id. (quoting Crown Equip., 181 S.W.3d at 282). “Mere proof of an accident, by

  itself, does not establish that the product is defective.” Tatham, 473 S.W.3d at 750. Nor does the

  mere “failure or malfunction of the device.” King v. Danek Med., Inc., 37 S.W.3d 429, 435 (Tenn.

  Ct. App. 2000), appeal denied (Nov. 6, 2000, July 9, 2001). “A plaintiff must show that there was

  something wrong with the product and trace the plaintiff’s injury to the specific defect.” Id.

  (internal citation omitted); see also Browder v. Pettigrew, 541 S.W.2d 402, 406 (Tenn. 1976)

  (establishing that a product is defective under the statute requires proof, “in a general sense and as

  understood by a layman, that ‘something was wrong’ with the product”).

         As noted above, Buckman testified that Ford anticipated that customers would handle the

  bracket by detaching it from and reattaching it to the load floor. She also stated that she neither

  saw nor heard anything in Ms. Kines’ video or testimony beyond what Ford anticipated and

  expected of its customers. Thus, Ms. Kines’ handling of the product was normal and anticipatable.

  Based on the evidence presented, the Court finds that Plaintiffs have successfully carried their

  burden of demonstrating that the bracket/load floor assembly in their Explorer was unsafe for

  normal or anticipatable handling.

                  Did the Defect Exist at the Time the Product Left Ford’s Control?

         For Ford to be liable under the TPLA, the defect must have “existed at the time the product

  left the manufacturer’s control[.]” Sigler, 532 F.3d at 483. If the product was “made unreasonably

  dangerous by subsequent unforeseeable. . . abnormal use, the manufacturer . . . is not liable.” Tenn.




                                                   25
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 26 of 33                      PageID 3002




  Code Ann. § 29-28-108. It is Ford’s position that Ms. Kines handled the bracket assembly in an

  abnormal and unanticipatable way by attempting to reattach the bracket to the load floor herself.

         As discussed in the previous section, Ford’s argument is belied by its own expert’s

  testimony involving the automaker’s anticipation with respect to customer handling of the bracket.

  Indeed, Defendant’s expert admitted that the bracket was designed to be detachable for the purpose

  of maintaining the vehicle. Nor did Buckman consider Ms. Kines’ actions on the day of her injury

  beyond Ford’s expectations from its customers. In so testifying, Buckman effectively admitted

  that Ms. Kines’ handling of the bracket was neither abnormal nor unanticipatable.

         Defendant also submits that Ms. Kines engaged in abnormal use of the bracket/load floor

  assembly by failing to handle the bracket by its top edge, the farthest portion of the bracket from

  the pinch point. While Buckman considered handling the bracket from the top edge more “natural”

  for her, again, she could not say Ms. Kines was misusing the bracket on the date of her injury or

  that her description of her actions went against Ford’s expectations of customers’ use of the

  vehicle. Moreover, as Ms. Kines, unlike Buckman, was unaware of the pinch point, she had no

  motivation to avoid the danger.

         Further, Ford presented evidence at trial that the bracket could detach from the load floor

  if it came into contact with a foreign object located in or around the footwell. The Court assumes

  Defendant was attempting to persuade it that there must have been something in the footwell that

  caused detachment of the bracket and that such “abnormal” use resulted in Ms. Kines’ injury.

  However, she testified, credibly, that there was nothing obstructing the bracket when it

  unintentionally detached from the hook channels. Funkhouser made the same claim in her

  deposition with respect to the bracket in her 2012 Explorer. Ms. Kines also credibly explained

  that, after the injury and prior to replacement of the bracket/load floor, she attempted to reattach



                                                  26
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 27 of 33                        PageID 3003




  the bracket with a crowbar and mop handle. While, in examining markings on the Plaintiffs’

  bracket, Buckman testified they could have come from a foreign object in the footwell, she stopped

  short of discounting the possibility that they could have come from a crowbar or mop handle in

  the hands of Ms. Kines as she attempted to reattach the bracket to the load floor. It is the conclusion

  of the Court that the defect in the bracket/load floor assembly existed at the time it left Defendant’s

  control.

         As the Plaintiffs have established all of the elements of their TPLA claim, they are entitled

  to judgment against Ford.

  Damages.

         In the operative complaint, Plaintiffs sought compensatory damages in an amount totaling

  more than $750,851.25 for physical and emotional pain and suffering, past and future medical

  expenses, loss of enjoyment of life, loss of earnings, disfigurement, and loss of consortium, as well

  as post-judgment interest and statutory and discretionary costs. (See D.E. 99.) Plaintiffs also

  asserted a claim for punitive damages. (Id.) In an order entered September 16, 2020, the Court

  granted Ford’s motion for judgment on the pleadings on the issue of punitive damages. (D.E. 129.)

         Pursuant to the pretrial order, the amounts of ascertainable damages in this matter were

  listed as $5,559.06 in medical bills, $814.77 in parts and labor for replacement load floors, and

  $49.09 for installation of a replacement passenger side bracket. Plaintiffs omitted the cost of

  replacing the bracket from their proposed findings of fact and conclusions of law. The Court

  therefore assumes they no longer seek judgment against Ford for that item.




                                                    27
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 28 of 33                        PageID 3004




         At trial, the Court orally granted the Defendant’s motion to dismiss with prejudice

  Plaintiffs’ claim for lost earnings, past and future, to which the Kineses did not object. 8

         In their post-trial filing, Plaintiffs, in addition to medical expenses and the cost of the

  replacement load floor, proposed that the Court award them $48,135.00 for loss of future services

  relating to the cost of housecleaning expenses; $97,037.62 for Ms. Kines’ future pain and

  suffering; $16,677.18 for past traumatic pain and suffering; $85,000.00 for her loss of enjoyment

  of life; $10,000.00 for her disfigurement; and $50,000.00 for Mr. Kines’ diminished

  companionship, love, and affection, for a total award of $313,223.63.

         Tennessee follows the “49 percent rule” of comparative fault. McIntyre v. Balentine, 833

  S.W.2d 52, 57 (Tenn. 1992); see also Sawyer v. DDRTC Turkey Creek, LLC, 3:18-CV-00349-

  DCLC-HBG, 2020 WL 7655172, at *6 (E.D. Tenn. Dec. 23, 2020). That is, if a plaintiff’s fault is

  determined to be less than the defendant’s fault, the plaintiff’s damages will be reduced in

  proportion of the percentage of the total fault attributed to the plaintiff. McIntyre, 833 S.W.2d at

  57. This comparative fault principle applies to products liability actions based on strict liability in

  tort. Lofgren v. Polaris Indus., Inc., ___ F. Supp. 3d ___, 2020 WL 8410450, at *8 (M.D. Tenn.

  Dec. 23, 2020) (citing Whitehead, 897 S.W.2d at 693), motion to amend denied, 2021 WL 1022751

  (M.D. Tenn. Mar. 16, 2021). The trier of fact “will determine the percentage of a plaintiff’s

  damages that is attributable to the defective or unreasonably dangerous product as well as the

  percentage that is attributable to the plaintiff’s own fault.” Whitehead, 897 S.W.2d at 693.

         Defendant submits that, because Ms. Kines ignored Ford’s warnings and instructions to

  take her vehicle to a dealership if she had a problem and elected instead to handle the bracket/load




         8
        At trial, the Court also orally denied Defendant’s motion to exclude evidence concerning
  Funkhouser. Accordingly, the Clerk is DIRECTED to terminate D.E. 135.
                                                    28
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 29 of 33                        PageID 3005




  floor assembly herself, she is at least fifty, if not 100, percent responsible for her injuries. The

  Court disagrees.

         Ford issued no warnings or instructions to its customers directly relating to the bracket/load

  floor assembly. Even though the automaker instructed customers generally to take their vehicles

  to a dealership if a problem arose, it nonetheless anticipated that customers would handle the

  bracket. While Buckman testified that it was not necessary to push the bracket far enough toward

  the rear of the vehicle to expose the pinch point in order to reattach the pins to the hook channel,

  no warnings or instructions provided by Ford advised customers of that fact. Ms. Kines had never

  seen the bracket prior to the day of her injury, only observed it when it was flat on the vehicle floor

  in a position in which the pinch point was not exposed, and was not aware of how her injury

  occurred until the pinch point was shown to her much later. Moreover, Funkhouser’s experience

  with a Ford dealership, albeit not the dealer from which the Plaintiffs purchased their Explorer,

  suggests that, even if they had taken it to Long-Lewis for assistance, any complaint would not have

  been taken seriously. The Court finds that Ford is 100 percent at fault for Ms. Kines’ injuries.

         Defendant also maintains that, because Plaintiffs’ claim for housecleaning expenses was

  not included in the pretrial order, they cannot now make any claim therefor. The Court finds this

  argument persuasive. See Gregory v. Shelby Cty., Tenn., 220 F.3d 433, 442-43 (6th Cir. 2000)

  (“This Circuit has held that a party’s failure to advance a theory of recovery in a pretrial statement

  constitutes waiver of that theory.”). Accordingly, Plaintiffs’ claim for housecleaning expenses is

  DISMISSED.

         Further, Defendant contends that Plaintiffs’ recovery of monies expended for replacement

  of the load floor is barred by the economic loss doctrine. The doctrine is “a judicially created

  principle that reflects an attempt to maintain separation between contract law and tort law by



                                                    29
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 30 of 33                       PageID 3006




  barring recovery in tort for purely economic loss.” Lincoln Gen. Ins. Co. v. Detroit Diesel Corp.,

  293 S.W.3d 487, 488 (Tenn. 2009). Economic loss includes damages for the costs of repair and

  replacement of defective goods. N5ZX Aviation, Inc. v. Bell, No. 3-11-0674, 2011 WL 5520973,

  at *4 (M.D. Tenn. Nov. 14, 2011). It has been held that the doctrine bars claims for such costs.

  See Meadow v. Nibco, Inc., No. 3-15-1124, 2016 WL 2986350, at **6-7 (M.D. Tenn. May 24,

  2016). As the bracket/load floor assembly was the defective product itself, the economic loss

  doctrine bars recovery of monies expended by Plaintiffs for replacement of the load floor.

         This leaves the following categories of damages: future pain and suffering, past pain and

  suffering, loss of enjoyment of life, disfigurement, and loss of companionship. Damages for pain

  and suffering are awarded for the “physical and mental suffering that accompany an injury.” Meals

  ex rel. Meals v. Ford Motor Co., 417 S.W.3d 414, 420 (Tenn. 2013). “Pain and suffering

  encompasses the physical and mental discomfort caused by an injury” and “includes the wide array

  of mental and emotional responses that accompany the pain, characterized as suffering, such as

  anguish, distress, fear, humiliation, grief, shame, or worry.” Overstreet v. Shoney’s, Inc., 4 S.W.3d

  694, 715 (Tenn. Ct. App. 1999) (internal citation and quotation marks omitted), appeal denied

  (Oct. 4, 1999). Lay testimony is sufficient to support recovery for past pain and suffering. Seaton,

  2021 WL 1395560, at *8.

         In this case, Ms. Kines testified that the bracket cut the tip of her finger, which was

  “hanging off,” and there was “[l]ots of blood.” (D.E. 160 at PageID 1905.) She elaborated:

         I ran into the house with the vacuum still going, and got a towel. But I could not
         let go of it, because I couldn’t even grab the towel without holding the finger on
         my face to keep it from falling. Because I was afraid I was going to lose the tip of
         my finger. And so I got a towel. But the blood just kept going and going. I wasn’t
         quite sure what to do. I was home alone. My husband was out of town. And we
         had only moved there a few months prior. I didn’t know anybody. So I ran to the
         medicine cabinet. And I got medical tape. And I couldn’t tear it off with my hand,
         because my finger kept falling off. So I had to tear it off with my teeth to get enough

                                                   30
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 31 of 33                      PageID 3007




         tape to wrap my finger and to put it back together. And that’s what I did. I kept
         wrapping it and pushing it, and pushing the nail and the bone back on. And kept it
         that way. . . . I actually had to talk myself into not fainting by myself.
  (Id. at PageID 1905-07.) The following day, Dr. Long reattached the bone, the fingertip, and the

  nail. (Id. at PageID 1909.) At the time of trial two years later, she remained in constant pain. The

  Court finds that Ms. Kines is entitled to recovery for past pain and suffering.

         An award for future pain and suffering, however, usually requires proof in the form of

  expert testimony, such as that of “a medical person, a doctor testifying to that effect.” Williams v.

  Steward, No. 02A01-9712-CV-00311, 1998 WL 408795, at *3 (Tenn. Ct. App. July 22, 1998).

  Here, no testimony was taken from a physician at trial. Nor were any medical records introduced

  as exhibits. During Ms. Kines’ testimony, Ford’s counsel read from a December 17, 2018, visit

  note of Dr. Williams, which was not entered as an exhibit, in which he stated that “things have

  totally healed at this point” and that he would see her again on an “as-needed basis.” (D.E. 160 at

  PageID 1973.) She never returned to his office for further treatment. Thus, what little proof of a

  medical nature that is before the Court does not support Ms. Kines’ claim of future pain and

  suffering. Accordingly, the Court declines to award such damages.

         “Disfigurement is a specific type of permanent injury that impairs a plaintiff’s beauty,

  symmetry, or appearance.” Overstreet, 4 S.W.3d at 715. Plaintiffs presented no evidence of any

  disfigurement at trial. Specifically, no opportunity was offered to the Court to inspect the digit

  and no photographs were introduced into evidence that might have shown scarring or other lasting

  evidence of Ms. Kines’ injury. Moreover, there was no testimony that her finger impaired her

  appearance or that she was in any way self-conscious about it. Therefore, there is no basis upon

  which to award damages for disfigurement.

         “Damages awarded for loss of enjoyment of life are intended to compensate a plaintiff for

  the impairment of the ability to enjoy the normal pleasures of living.” Meals, 417 S.W.3d at 420.

                                                   31
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 32 of 33                      PageID 3008




  “This type of damage relates to daily life activities that are common to most people,” but “can also

  compensate a victim for the loss of uncommon individual pursuits or talents.” Overstreet, 4

  S.W.3d at 716.

         Ms. Kines testified that she has had to readjust everything she does to compensate for the

  constant pain caused by her injury, including how she shampoos her hair, brushes her teeth, picks

  up and holds her coffee cup, and holds a telephone. She and her husband often played golf prior

  to her injury but, afterward, she could not hold the club comfortably and has not completed a round

  of golf since. Her piano playing is now limited to a couple of minutes and she can play with only

  nine fingers. She can no longer teach keyboard or clean her house as she did before the injury.

  She is, however, able to wear various types of finger sleeves and/or straps that lessen the sudden

  pain should she strike her finger on an object. According to Mr. Kines, his wife’s injury rendered

  her unable to play the piano for pleasure, to accompany herself in rehearsing for performances, or

  to play for her grandchildren on visits or holidays. He added that she often kept the finger extended

  to keep from knocking it against something. Intimate relations such as hugging, holding hands, or

  using hands to embrace would occasionally bring her nearly to tears from the pain. The Court

  finds that Ms. Kines is entitled to recovery for loss of enjoyment of life.

         “Loss of consortium consists of several elements, encompassing not only tangible services

  provided by a family member, but also intangible benefits each family member receives from the

  continued existence of other family members, including attention, guidance, care, protection,

  training, companionship, cooperation, affection, love, and in the case of a spouse, sexual

  relations.” Parker v. Epstein Enters., LLC, No. W2019-00311-COA-R3-CV, 2020 WL 2731234,

  at *22 (Tenn. Ct. App. May 26, 2020) (quoting Jordan v. Baptist Three Rivers Hosp., 984 S.W.2d

  593, 602 (Tenn. 1999)) (internal quotation marks omitted). Based on his testimony summarized



                                                   32
Case 1:19-cv-01054-JDB-jay Document 194 Filed 08/31/21 Page 33 of 33                    PageID 3009




  in the preceding paragraph, the Court finds that Mr. Kines is entitled to recovery of loss of

  consortium damages.

                                           CONCLUSION

         For the reasons articulated herein, the Plaintiffs are entitled to judgment against Ford on

  their TPLA unreasonably dangerous/defective products liability claim in the total amount of

  $45,559.06. 9 A separate judgment shall enter.

         IT IS SO ORDERED this 15th day of July 2021.

                                                        s/ J. DANIEL BREEN
                                                        UNITED STATES DISTRICT JUDGE




         9
           In the operative complaint, Plaintiffs also sought future medical expenses, post-judgment
  interest, and statutory and discretionary costs. (See D.E. 99.) As any such claims were not
  included in Plaintiffs’ proposed findings of fact and conclusions of law, the Court assumes they
  have been abandoned.
                                                   33
